DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 386(c) is acknowledged. 

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the computer- readable storage medium of claim 16 encompasses transitory (i.e., non-statutory) forms of media. Machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Accordingly, as explained in MPEP 2106 I., when the 

Allowable Subject Matter
Claims 1-14 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claim 8, the prior art fails to disclose a mobile terminal comprising a motorized retractable/extendable camera and a processor configured to, when a triggering operation comprising a pressing or stretching operation against the camera is detected, identify a current state of the camera comprising a retracted state, an extended state, a retracting process or an extending process, and control movement of the camera according to the triggering operation and the current state of the camera. Claim 1 is a camera control method reciting steps similar to the processor functions of claim 8. Therefore, it is allowed as detailed above. Claims 2-7 and 9-14 are allowed because they depend on either claim 1 or claim 8.  
Zeng (US 2019/0141170) discloses an example of a mobile terminal comprising a motorized extendable/retractable camera. However, Zeng fails to disclose detecting a triggering operation and identifying a current state as claimed. Additionally, the Examiner has been unable to find a reference disclosing a mobile terminal comprising an extendable/retractable camera 
Outside of the mobile terminal art, Kim (KR 10-2006-0097245) discloses a general-purpose driven body protection system in which external force is detected on a motor-driven body while moving in a specific direction. If the direction of external force is opposite to the moving direction of the body (i.e. pressing), the motor reverses the moving direction of the body to align with the external force direction. Conversely, if the direction of external force is the same as the moving direction of the body (i.e., pulling), the motor continues to move the body in that moving direction. However, once the opposite external force is no longer detected, the motor moves the body in the original direction. Since Kim is directed toward a protection system and the motor moves the body in the original direction once the opposite external force is no longer detected, the Examiner does not find that Kim has sufficient pertinence to the instant application’s inventive endeavor of enriching camera control and increasing the quality of user interaction with the camera so as to be analogous art for the purposes of 35 U.S.C. 103.
Regarding the broadest reasonable interpretation of the claims, Brand et al. (US 2018/0091716) discloses a mobile terminal comprising a motorized extendable/retractable camera that detects a triggering operation and identifies a current state of the camera (i.e., extended or retracted) and controls movement of the camera based on both the triggering operation and the current state. While Brand’s current state identification meets the claimed requirement of the current state, Brand’s triggering operation does not. To avoid damage to the camera while extended, Brand et al. detects for imminent contact due to dropping of the mobile terminal or placement on a table, for example. Therefore, the Examiner submits that the triggering operations disclosed by Brand et al. do not meet the claimed requirements of either pressing or pulling. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/26/2022